  Case 5:20-cv-00019-JPB-JPM Document
                                if    37-25 Filed 08/28/20 Page 1 of 1 PageID #: 330
                                                                ri~1t7~1
BP-S148.055 INMATE REQUEST TO STAFF                                                 CDFRM                                k~

SEP 98
U.S.        DEPARTMENT OF JUSTICE                                                                            FEDERAL BUREAU OF PRISONS


 TO: (Name and Title of Staff Member)                                                   DATE:
  ~ c~ (d ~/c~                                                                                           0       D~ /~
 FROM:            ~,.                                                                   REGISTER NO.:
          W1 1/ ii’~-~-’~,                     ~                                                             ~                -



 WORK ASSIGNMENT:                           (J/ ,,j                                     UNIT:



SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.)

                              ~4        ~             A   fr I   I


                               ~1       Ei~(~                             ~         Ht~~          (~     ~          ~
 /~ (                              ii       IN                                         ~             /~L~t~         1~Y~7A&(i~

  h~D/h~?~~                                 j~k(7                    I’l~—i/~        ~f~?~P~i<               V#~b~\7 f~k~~4       ~J
  i~ I ~i                      A~ h                                   ~         ~                r     k7iv& c7    -~   K ~
 f ci/ r ~ ~ 1                                     ~                            ~ rF        ~      P C   L                        ~ I ~
        ~                                   ~                                                        /i((     ~
  ~                                                                  ~                 ~           ~     Pc.




                                                                 (Do not write below this line)


 DISPOSITION:




                          Signature Staff Member                                        Date



Record Copy - File; Copy - Inmate                                                               This form replaces BP-l48.070 dated Oct 86
(This form may be replicated via WP)                                                            and BP-Sl48.070 APR 94


   Fa1r~TEOOWflEC’C~EOP,PER
